Citation Nr: 0324167	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  02-02 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1937 to 
January 1941, and from August 1943 to January 1946.  He died 
in December 2000.  The appellant is his widow.

This case came before the Board of Veterans' Appeals (Board) 
from a September 2001 RO decision which denied DIC based on 
claimed service connection for the cause of the veteran's 
death, and also denied DIC under the provisions of 
38 U.S.C.A. § 1318.  A January 2003 Board decision denied 
service connection for the cause of the veteran's death, and 
thus that issue is no longer on appeal.  

With regard to the issue of DIC under 38 U.S.C.A. § 1318, a 
Federal Circuit Court decision had ordered a stay, in August 
2001, and the VA had suspended adjudication of all claims for 
DIC under 38 U.S.C.A. § 1318 where the veteran was not rated 
totally disabled for a continuous period of at least 10 years 
prior to death.  National Organization of Veterans' 
Advocates, Inc., v. Secretary of Veterans Affairs, 260 F.3d 
1365 (Fed. Cir. 2001).  Therefore, in its January 2003 
decision, the Board deferred action on the claim for DIC 
under 38 U.S.C.A. § 1318.  Subsequent to additional rule-
making by VA, the Federal Circuit revised the stay order, and 
directed VA to process all DIC claims under 38 U.S.C.A. 
§ 1318 except for claims where a survivor seeks to reopen a 
claim on the grounds of new and material evidence.  National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).  The 
present case is thus now properly before the Board for a 
decision on the issue of entitlement to DIC under 38 U.S.C.A. 
§ 1318.  

In an unrelated matter, the Board notes that the veteran's 
widow filed a claim with the RO asserting that she is in need 
of aid and attendance or is housebound, as required for non-
service-connected death pension benefits at a higher rate.  
The RO denied this claim in a June 2003 decision.  In written 
argument submitted to the Board in August 2003, the 
appellant's representative argued the merits of this death 
pension claim.  However, this claim is not properly before 
the Board at this time, as the appellant has not yet 
submitted a notice of disagreement directly with the RO.  See 
38 C.F.R. § 20.300.  The appellant and her representative are 
advised that if they wish to appeal the death pension issue, 
they should file a notice of disagreement directly with the 
RO.


FINDINGS OF FACT

1.  The veteran died decades after his military service, and 
for less than 10 years before his death he was service-
connected for post-traumatic stress disorder (PTSD), which 
was his only service-connected condition.  For less than 2 
years preceding his death the PTSD was rated 70 percent plus 
he was assigned a total disability based on individual 
unemployability (TDIU rating).  

2.  There was no clear an unmistakable error (CUE) in 
lifetime rating decisions, the correction of which would 
result in the veteran being assigned a total rating for a 
service-connected disability for at least 10 years preceding 
death.


CONCLUSION OF LAW

The criteria for DIC under the provisions of 38 U.S.C.A. 
§ 1318 are not met.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty in the Army from October 
1937 to January 1941, and from August 1943 to January 1946.  
During his World War II service, he engaged in combat with 
the enemy.

The veteran's service medical records were partly destroyed 
in a fire at the National Personnel Records Center.  
Available service records do not show a psychiatric disorder.  
Post-service medical records beginning in the 1960s show a 
psychiatric diorder, primarily diagnosed as schizophrenia.  

An April 1974 RO decision granted the veteran a permanent and 
total disability rating for non-service-connected pension 
purposes, effective from December 1973, based on the effects 
of schizophrenia.

On January 17, 1992, the RO received a claim from the veteran 
in which he requested service connection for a psychiatric 
condition.  A June 1994 VA examination diagnosed PTSD, along 
with schizophrenia.  Later medical records show psychiatric 
problems including PTSD, as well as various physical 
ailments.

In a September 1995 decision, the RO granted service 
connection and a 30 percent rating for PTSD, effective with 
the January 17, 1992 claim.  This was the veteran's only 
service-connected disability during his lifetime.  In a March 
2000 decision, the RO granted an increased 70 percent rating 
for PTSD plus a TDIU rating, effective April 2, 1999.

The veteran died on December [redacted], 2000 as the result of non-
service-connected physical problems.  

After the veteran's death, his widow (the appellant) filed a 
claim for DIC, arguing that death should be service-
connected.  [A Board decision has held that death was non-
service-connected, and that issue is no longer on appeal.]  
She did not specifically argue CUE in lifetime rating 
decision, nor did she otherwise argue entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318.  However, the RO 
adjudicated the issue of entitlement to DIC under 38 U.S.C.A. 
§ 1318, and that issue is now before the Board.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the appellant has been notified of the 
evidence necessary to substantiate her claim for DIC under 
the provisions of 38 U.S.C.A. § 1318.  Pertinent identified 
medical records have been obtained.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

In pertinent part, law and regulation provide that DIC is 
payable to a deceased veteran's surviving spouse in the same 
manner as if the veteran's death were service-connected, when 
the veteran's death was not caused by his own willful 
misconduct, and at the time of his death, he was in receipt 
of or was "entitled to receive" compensation for service-
connected disability that was continuously rated totally 
disabling (either a 100 percent schedular rating or a TDIU 
rating) by the VA for a period of 10 or more years 
immediately preceding death.   For this purpose "entitled to 
receive" includes various listed reasons, and as pertinent 
to the present case includes instances in which the veteran 
had applied for compensation but had not received total 
disability compensation due solely to CUE in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date.  38 U.S.C.A. § 1318; 38 C.F.R. 
§ 3.22.  

The reversal of a prior VA decision found to be based on CUE 
has the same effect as if the corrected decision had been 
made on the date of the revered decision.  CUE is a very 
specific and rare kind of error; it is the kind of error of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  To find CUE, the correct facts, 
as they were known at the time, must not have been before the 
adjudicator or the law in effect at that time was incorrectly 
applied; the error must be undebatable and of a sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and the determination of CUE 
must be based on the record and law that existed at the time 
of the prior adjudication.  Allegations that previous 
adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  
Similarly, the VA's breach of its duty to assist cannot form 
a basis for a claim of CUE.  See 38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a); Pierce v. Principi, 240 F.3d 1348 
(Fed.Cir. 2001); Baldwin v. West, 13 Vet. App. 1 (1999), 15 
Vet.App. 302 (2001); Bustos v. West, 179 F.3d 1378 (Fed.Cir. 
1999); Link v. West, 12 Vet. App. 39 (1998); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 Vet. App. 
242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); Russell v. 
Principi, 3 Vet. App. 310 (1992).

The evidence in the instant case shows the veteran died 
decades after service due to non-service-connected causes.  
At the time of his death, his only established service-
connected disability was PTSD, for which he was assigned a 70 
percent schedular rating plus a TDIU rating.  The 100 percent 
rating based on TDIU was in effect for less than 2 years 
prior to his death, not the 10 years required for DIC under 
38 U.S.C.A. § 1318.  In fact, service connection for PTSD was 
in effect for less than 10 years before death, and any change 
in the lifetime PTSD evaluation (assuming CUE were found) 
would not result in 10 years of a 100 percent compensation 
rating as required for DIC under 38 C.F.R. § 1318.  Service 
connection for PTSD was established from the date of the 
claim for service connection, less than 10 years before 
death, and no error appears there.  It is not specifically 
alleged that there was CUE in lifetime ratings as to service 
connection, disability evaluation, or effective date, the 
correction of which would lead to the 38 U.S.C.A. § 1318 
requirement of the veteran having service connection and a 
100 percent rating for at least 10 years preceding death.   

In sum, the veteran was not actually in receipt of, nor was 
he entitled to receive, a total rating for service-connected 
disability for at least 10 years preceding his death, and 
therefore the appellant is not entitled to DIC under 
38 U.S.C.A. § 1318.  As the preponderance of the evidence is 
against the claim for DIC under 38 U.S.C.A. § 1318, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.




	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

